Case 1:21-cv-00326-KAM-LB Document 10 Filed 02/18/21 Page 1 of 3 PageID #: 52




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------ X
 B.B., an infant over the age of 14 years, by           :
 his mother and natural guardian, GINA                  :     Case No. 1:21-cv-00326-KAM-LB
 SGARLATO-BENFANTE and GINA                             :
 SGARLATO-BENFANTE, individually,                       :
                                                        :
                        Plaintiffs,                     :
                                                        :
          - against -                                   :
                                                        :
 RING LLC and AMAZON.COM, INC.,                         :
                                                        :
                        Defendants.
                                                        :
                                                        :
 ------------------------------------------------------ X

   JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS THE ACTION IN
                   FAVOR OF BINDING ARBITRATION

        WHEREAS, on or about December 11, 2020, Plaintiffs B.B. (an infant over the age of 14

years, by his mother and natural guardian, Gina Sgarlato-Benfante) and Gina Sgarlato-Benfante

(“Plaintiffs”) commenced an action against Defendants Ring LLC (“Ring”) and Amazon.com, Inc.

(“Amazon”) (collectively, “Defendants”), entitled B.B. an infant over the age of 14 years, by his

mother and natural guardian, Gina Sgarlato-Benfante, and Gina Sgarlato-Benfante, Index No.

152356/2020, in the Supreme Court of the State of New York, County of Richmond by filing a

Summons and Complaint (ECF 2-1);

        WHEREAS, on January 20, 2021, Defendants timely removed the action (this “Action’)

to this Court under 28 U.S.C. § 1441(b), based on this Court’s diversity jurisdiction under 28

U.S.C. § 1332, because the parties have complete diversity and the amount in controversy exceeds

$75,000 (ECF 1 – 4);




                                                          1
Case 1:21-cv-00326-KAM-LB Document 10 Filed 02/18/21 Page 2 of 3 PageID #: 53




       WHEREAS, on January 22, 2021, Defendants filed an unopposed letter-motion to extend

their time to respond to Plaintiffs’ Complaint until and including February 19, 2021 (ECF 7), and

this Court granted that motion on February 2, 2021;

       WHEREAS, the parties agree that all claims in this Action must be resolved by binding

arbitration pursuant to Ring’s Terms of Service and the Judicial Arbitration and Mediation

Services, Inc. (“JAMS”) Streamlined Arbitration Rules (the “JAMS Rules”); and

       WHEREAS, on February 16, 2021, Magistrate Judge Bloom held an initial conference in

this Action and subsequently entered a Scheduling Order setting February 23, 2021 as the date by

which the parties must file a stipulation to arbitrate this matter and voluntarily dismiss the case

without prejudice.

       THEREFORE, IT IS HEREBY STIPULATED AND AGREED by all parties through

their respective counsel of record, that:

       1.      All claims alleged in this Action, and all issues arising in connection with those

claims, shall be resolved to a final conclusion in accordance with Ring’s Terms of Service,

through an arbitration proceeding administered by JAMS under the JAMS Rules.

       2.      This Action shall be dismissed without prejudice pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure without costs or attorneys’ fees.




                                                 2
Case 1:21-cv-00326-KAM-LB Document 10 Filed 02/18/21 Page 3 of 3 PageID #: 54




STIPULATED AND AGREED TO:

Dated: February 17, 2021


 MORGAN, LEWIS & BOCKIUS LLP                        SGARLATO & SGARLATO, PLLC



 By /s/ Gregory T. Parks                            By /s/ Michael D. Fitzgerald
     Gregory T. Parks (admitted pro hac vice)           Michael D. Fitzgerald
     1701 Market Street                                 1444 Clove Road
     Philadelphia, PA 19103                             Staten Island, New York 10301
     Phone: (215) 963-5000                              Phone: (718) 273-7900
     Email: gregory.parks@morganlewis.com               Fax: (718) 273-9629
                                                        Email: mfitzgerald@sglarlatolaw.com
     Regina Schaffer-Goldman
     101 Park Avenue                                    Attorneys for Plaintiffs B.B., an infant over
     New York, NY 10178                                 the age of 14 years, by his mother and
     Phone: (212) 309-6000                              natural guardian, Gina Sgarlato-Benfante,
     Email: regina.schaffer-                            and Gina Sgarlato-Benfante
     goldman@morganlewis.com

     Attorneys for Defendants Ring LLC and
     Amazon.com, Inc.



IT IS SO ORDERED:


Dated February__, 2021                                       _________________________
                                                             The Honorable Kiyo A. Matsumoto
                                                             United States District Judge




                                                3
